PER CURIAM.
We reverse. Under the facts of this case, the “interest of justice” requires that appellant be allowed to intervene post judgment. See Wags Transp. Sys. v. City of Miami Beach, 88 So.2d 751, 752 (Fla.1956). Because disputed issues of material fact exist, the trial court also erred in granting final summary judgment. See Fla.R.Civ.P. 1.510(c). Therefore, on remand the trial court shall vacate the final summary judgment, and the orders denying appellant’s petition to intervene and motion to vacate final summary judgment. Accordingly, the trial court shall grant appellant’s petition to intervene and motion to vacate final summary judgment.
REVERSE AND REMANDED WITH DIRECTIONS.
HERSEY, GUNTHER and GARRETT, JJ., concur.